Citation Nr: 1641480	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  13-18 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the Appellant is eligible for Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




This matter initially came before the Board of Veterans Appeals (BVA or Board) on appeal from a January 2012 rating decision of the VA Regional Office (RO) in Manila, the Republic of the Philippines, which determined that the Appellant did not have basic eligibility for legal entitlement to service-connected compensation or nonservice-connected disability pension benefits.

On the Appellant's substantive appeal, he elected to appear at a Board hearing before a Veterans Law Judge at the RO.  A hearing was scheduled for January 31, 2014, but the Appellant did not appear.  Since he did not provide any reason for his failure to appear, his hearing request was deemed withdrawn.  38 C.F.R. §20.704 (d) (2015).

In a May 2014 decision, the Board found that the Appellant had no service in the Armed Forces of the United States; and as such, he did not have the requisite service to render him basically eligible for VA benefits.  

The Appellant appealed the Board's May 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Memorandum Decision, the Court vacated and remanded the Appellant's claim to the Board.  In doing so, the Court directed the Board to request verification of the Appellant's service from the appropriate United States Service Department pursuant to 38 C.F.R. § 3.203(c).  

In light of the foregoing, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.

For the record, this appeal was processed using the Veteran's Benefits Management System ("VBMS").  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a VA paper claims file and Virtual VA paperless claims file associated with the claim.




REMAND

The Appellant claims entitlement to VA benefits on the basis that he had valid military service with the United States Armed Forces during the Korean Conflict.  In this regard, the Appellant has submitted evidence, discussed in more detail below, which indicates that he served with the Philippine Expeditionary Forces to Korea (PEFTOK).  PEFTOK involved Philippine service in the Korean Conflict.

In terms of background, the Philippine Islands became a United States possession in 1898 when they were ceded from Spain following the Spanish-American War.  During World War II, various military units, including the regular Philippine Scouts, the new Philippine Scouts, the Guerrilla Services, and more than 100,000 members of the Philippine Commonwealth Army, were called into the service of the United States Armed Forces of the Far East by President Franklin D. Roosevelt. See Military Order of July 26, 1941, 6 Fed. Reg. 3825 (Aug. 1, 1941).  These service members were authorized specific VA benefits for service prior to July 1, 1946.  See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.  However, the Philippines gained independence in 1946, and the specific circumstances present during World War II were no longer present.  Since that time, there has been no service in the Philippine Armed Forces which would entitle an individual to United States VA benefits.  

In a May 2014 decision, the Board found that the Appellant had no service in the Armed Forces of the United States.  As such, he did not have the requisite service to render him basically eligible for VA benefits.  

The Appellant appealed the Board's May 2014 decision to the Court.  In a March 2016 Memorandum decision, the Court vacated and remanded the Appellant's claim to the Board for attempted verification of the Appellant's service from the United States Service Department of the Army pursuant to 38 C.F.R. § 3.203(c).  

For the record, the claims file contains a number of documents submitted by the Appellant in support of his claim.  In his initial application received in January 2012,  the Appellant identified a period of service from September 1952 to August 1953 in South Korea.  He identified the branch of service as the 14th BCT [Battalion Combat Team], PEFTOK. He identified the organization as "45th INF DIV, US ARMY, APO 86 (PEFTOK)."  He submitted a copy of a "General Discharge Under Honorable Conditions from the Armed Forces of the United States of America" dated August 30, 1953.  He also submitted a document titled "Headquarters Philippines Command" that is dated August 30, 1953.  Over a signature of a Major General in the U.S. Army, this form letter professed appreciation to the Appellant on the occasion of his discharge from the Army of the United States.  The letter states that he had served well and faithfully as a "PEFTOK, 45th INF DIV, US ARMY"; "PEFTOK, 45th INF DIV, US ARMY."  A third document submitted by the Appellant is a very poor copy of a Form 55-A, Clinical Record of the Med Dept US Army, dated August 30, 1953.  

Three additional documents in the claims file are identified as "Special Orders" from the Republic of the Philippines, "HQ 14th BCT (PEFTOK REPL BN), AFP," and are dated from November 1952, December 1952, and September 1953.  In addition to the foregoing, the Appellant has provided several photographs and affidavits in support of his claim; as well as a "Certification" document from the General Headquarters of the Armed Forces of the Philippines, Office of the Adjutant General.  Most recently, he submitted (with a waiver of AOJ review) a copy of a DA Form 1577 titled "Authorization for Issuance of Awards" dated December 6, 1973.  See letter and document received by the Board on June 22, 2016.  

In light of the March 2016 Court Memorandum Decision, a verification query must be made to the service department reflecting all evidence of record relevant to the Appellant's status.  The AOJ should confirm that a response from the service department is received before the Board may complete appellate review.

Accordingly, the case is REMANDED for the following actions:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  The AOJ should contact the Department of the Army or other appropriate service department and make a request for verification of the Appellant's claimed active duty service.  Copies of appropriate documents from the claims file, to include the documents referenced above, should be provided to assist the Service Department in its inquiry.  Any other development deemed warranted by the AOJ to verify the Appellant's claimed service should be undertaken by the RO. 

2.  After completing the requested action, the AOJ should adjudicate the matter on appeal in light of all pertinent evidence.

3.  If the benefit sought on appeal remains denied, the AOJ should furnish to the Appellant an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




